Citation Nr: 1206659	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected compulsive obsessive disorder (OCD).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to December 2005.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for OCD and evaluated the disability as 10 percent disabling effective from the date VA received the Veteran's claim, May 21, 2008.  The Veteran disagreed with the disability rating and perfected an appeal.

The Veteran testified at a March 2009 local hearing and at an April 2010 videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  Transcripts of those hearings have been included in the Veteran's VA claims folder.

In an April 2011 decision, the Board remanded the Veteran's claim for evidentiary development.


FINDING OF FACT

The Veteran's OCD is not manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for OCD have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 4.30, Diagnostic Code 9404 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was diagnosed during her active duty service with OCD and was eventually discharged for problems caused by her OCD symptoms.  She was service-connected for the disorder and was evaluated by the RO with a 10 percent disability rating.  She contends that her symptoms warrant a higher disability rating.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

As noted in the Introduction, the Board remanded the claim in an April 2011 decision.  The Board directed VA to contact the Veteran in writing and request that she identify all VA and non-VA healthcare providers who have treated her service-connected OCD, and to particularly provide medical record releases to obtain treatment records from J.C., a social worker who had provided treatment to the Veteran.  The remand directed that after new records were associated with the Veteran's VA claims folder, a new VA psychiatric examination was to be provided and the examiner was directed to indicate in the examination report that the Veteran's VA claims folder had been reviewed.  

The record now includes an April 2011 letter from VA to the Veteran asking that she provide records or provide assistance in obtaining records from any private healthcare professional who had treated her OCD and specifically asks the Veteran to execute a patient record release for records of her treatment by J.C.  The record also includes an examination report dated May 2011 by a VA clinical psychologist who indicated in the report that he had reviewed the Veteran's VA claims folder.  As described in detail below, the Board finds that the May 2011 examination provides sufficient information to allow the Board to proceed with adjudication of the Veteran's claim.

For those reasons, the Board finds that VA substantially complied with the April 2011 remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran's claim arises after an initial grant of service connection for OCD.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As the Board has determined that the claim arises from an initial disability rating, additional notice was not required once service connection was granted.

The record shows that VBA obtained the Veteran's service treatment records, VA treatment records and a private treatment record provided by J.C.  The record does not show that the Veteran provided private medical records or any authorizations that would allow VA to obtain records on her behalf although VA requested that she do so.  See letter from VA to the Veteran dated in April 2010.  The record reveals that the Veteran received VA medical examinations in October 2008 and May 2011.  As discussed in detail below, the Board finds that the medical evidence is sufficient to render a decision in the Veteran's case.

As indicated in the Introduction, the Veteran and the Veteran's representative presented evidence at a video conference hearing at the RO before the undersigned VLJ and at a local hearing before a local hearing official.

For these reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

The Veteran seeks a disability rating in excess of the currently assigned 10 percent disability rating for her service-connected OCD.  

The Veteran basically contends that her symptoms meet the criteria for a higher disability rating.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Veteran's service-connected OCD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9404 [OCD].  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9404 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (OCD).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  In any event, all psychiatric disabilities, except eating disorders, are rating using identical schedular criteria.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9404.

Under 38 C.F.R. § 4.130, Diagnostic Code 9404 (2011), a 10 percent disability rating is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent disability rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

The Veteran was diagnosed with OCD while she was on active duty.  She was discharged from active duty in December 2005 and her VA claim was received by VA in May 2008.  The medical evidence includes records from the Veteran's service treatment record.  A November 2, 2004, self-referral for counseling because the Veteran stated she "believes she has OCD."  The referral states that the Veteran complained that she "[W]orries all the time and she counts things, repetitive thoughts and actions that 'inhibit her ability to concentrate at times.'"  The Veteran stated that "I worry about people getting hurt that is why I do it," and related that she had experienced the OCD symptoms "since age nine."  

A November 29, 2004, initial psychological evaluation reports that the Veteran "elaborated that she has a developed pattern of obsessions related to persistent fears of loved ones dying, a need to adhere to strict movement with regard to her left/right side of her body and multiple other obsessive thoughts related to visual patterns and concern about others' perceptions of her."  The Veteran explained that she "engages in compulsive behaviors as a means of diminishing the obsessive thoughts and remarked that she feels 'compelled' to follow through and that not doing so causes emotional distress and intense anxiety."  Although the Veteran realized the illogical and irrational nature of her thoughts, she was frustrated that she could not "ignore" them.  The Veteran "reported minimal problems with sleep in spite of her tendency to simply sit and 'think' about her concerns of the day when she goes to bed."  The examiner noted that the Veteran was appropriately attired and well groomed, she was alert and oriented to time, place, person and circumstance, and her speech was normal.  "Her affect was full-range, appropriate to content, with appropriate intensity," and her thought process was described to be linear, logical and goal directed.  The examiner reported the Veteran's "[T]hought content was without disturbance with no visual or auditory hallucinations and no delusions or ideas of reference were reported or observed."  No suicidal or homicidal ideation was reported or observed, and the Veteran's memory was "grossly intact."  The examiner found the Veteran's attention and concentration skills were unimpaired, her insight was good, her judgment was adequate, and her impulse control "appeared intact."  The examiner provided a GAF score of 51-60 for "moderate symptoms or difficulty in functioning."  The Veteran was found to be psychiatrically fit for duty, but psychiatric medication was indicated and she was provided Zoloft.

The service treatment records include psychiatric progress reports dated from December 2004 through December 2005.  With the exceptions noted below, the examiners described the Veteran as well groomed, alert and oriented; having normal speech; having a linear, and logical and goal directed thought process; having thought content that was without disturbance and no evidence of suicidal ideation, homicidal ideation, hallucinations or delusions was reported or observed.  The Veteran's judgment, insight and impulse control were described as intact.  A GAF score of 61-70 was assigned in most cases.  

In the reports, the Veteran described aspects of her OCD symptoms and their effect on her ability to perform her job.  In a December 13, 2004, progress note, the Veteran was reported to have "remarked on her belief that there is a 'right and wrong' way to do things and her desire to succeed vs. 'failure' at simple tasks throughout the day."  The examiner provided a GAF score of 51-60 for "moderate symptoms or difficulty in functioning."  A January 25, 2005, psychological progress note, reported that the Veteran "further discussed her struggle with the notion that life should be perceived in terms of "good and bad" and related her striving for "perfection."  A February 28, 2005, psychological progress note, reported that the Veteran "related her frustration with her long-standing history of compulsive spending that has caused some emotional distress."  

In an April 8, 2005, progress note, the examiner reported that "[Veteran] explained that she was recently brought to the ER [emergency room] by a friend after making comments that were construed as suicidal in nature."  The Veteran indicated that she was not suicidal, but rather was sad because of the "pain of loss from the death of her father."  She stated she felt "useless" at work and "often overheard people verifying her fear that others perceive her as such."  The examiner provided a GAF score of 51-60 for "moderate symptoms or difficulty in functioning."  

A September 6, 2005, progress note indicates that the Veteran stated she perceived she was "useless in her current role and felt anonymous on the ship."  A November 8, 2005, progress note indicated similar behavior and thoughts.  A December 12, 2005, progress note reports behavior that was very much worse.  The note states that the Veteran was "brought in" to sick bay by sailors who resided in the same sleeping compartment as the Veteran because "she was discovered cutting L [left] wrist."  The Veteran told medical staff that she was "overwhelmed" and felt "out of control."  The note further reports a previous attempt of suicide in April 2005 "during an episode of drunkenness during which she took "a few pills" of Excedrin PM" and was brought to sick bay by a friend.  The Veteran was admitted to the Medical Ward for observation.  

A subsequent progress note also dated December 12, 2005, states that the Veteran had made "superficial cuts on her left wrist," and that the Veteran explained that "she 'couldn't take it anymore' and simply wanted to die."  The Veteran stated that she returned to her berthing area "with the belief that no one cares about her" and began to cut her wrist because she could not perceive "how her life could get better and added that she continued to think that suicide was the most viable option given her circumstances."  The report continued that the Veteran told the Navy psychologist when questioned about "contracting, she indicated she would rather be dead than have to come back to medical and admit to her failures."  The examiner noted her affect was intermittently tearful mixed with inappropriately placed laughter at her own situation," but that her thought process was logical, linear and goal directed.  No hallucinations, delusions or ideas of reference were reported or observed.  Her judgment and impulse control were deemed to be poor.  The examining officer provided a GAF of 1-10 for "persistent danger of hurting self or others."

The final Navy medical record is dated December 13, 2005, and reports that the Veteran talked about her difficulties with her symptoms and feeling overwhelmed.  The examiner noted the Veteran was well groomed, alert and well oriented to person, place, time and circumstance.  The Veteran's speech was described as "normal in volume and tone, and rate and rhythm."  Affect was "full-range and congruent and appropriate to content of thought."  The examiner reported that the Veteran's thought process was "logical, linear and goal directed."  No hallucinations, delusions or current suicidal or homicidal ideation were observed by the examiner or stated by the Veteran.  The Veteran's judgment, insight and impulse control were intact.  The examiner reported a GAF score of 61-70 with "some mild symptoms or difficulty in functioning."  The examiner finished the report by concluding that the Veteran manifested a "longstanding disorder of character and behavior which is of such severity as to render" her unsuitable for continued military service.  The examiner further noted that the Veteran "is judged to represent a significant risk to self or others" if retained.

The record shows that the Veteran has been treated by VA providers since about August 2008.  An August 2008 treatment note indicates that the Veteran reported with a history of OCD and had stable symptoms while on Zoloft.  The Veteran explained that she remembered "not walking on cracks and some counting" as a child, and her current symptoms were "counting in pairs, feeling that her left side is 'bad,'" and she reported having "a fear of germs."  She told the examiner how she experiences increased anxiety when she fails to perform repetitive, obsessive "activities" and that she feels that if she does not perform them, something bad will happen to someone she feels close to.  The examiner noted that the Veteran was off of medications for about one year after her discharge and had restarted her medications in about July 2008.  The Veteran reported that while the medications helped her symptoms, she still experienced anxiety.  The examiner noted the Veteran reported having a "stable" relationship of about four years duration.  The examiner noted the Veteran's "parasuicidal attempt in the Navy," but did not find suicidal ideation at the time of the examination.  The examiner reported a GAF score of 70.  

A September 2008 VA psychiatric note states that the Veteran reported "stable levels of anxiety and OCD symptoms."  The examiner reported that the Veteran's speech was "intact, fluent, normal rate and volume," and that her affect was "full range, euthymic and mood congruent."  The Veteran's thought process was described as "linear and logical," and the Veteran denied having suicidal or homicidal ideation, delusions or hallucinations.  The examiner reported that the Veteran's insight and judgment were good.  No GAF score was provided. The same VA physician reported in an October 2008 psychiatric note stated that despite the Veteran's "compelling sense of how things should have been handled" with her discharge from the Navy, "there does not seem to be an excessive rigidity in thinking."  The examiner further stated that "there does not seem to be any impairment in past school performances, interpersonal conflicts with close relationships, nor recent work impairments."  Again, no GAF score was provided.

The Veteran was seen in October 2008 by a VA examiner for a compensation and pension evaluation.  The examiner noted he did not have access to the Veteran's VA claims folder at the time of the examination and, apparently, did not review the claims folder before the report was prepared.  The Veteran told the examiner that as a child, she constantly counted things to reduce anxiety.  She explained how she has a strong "belief/obsession that her left side is bad and thus is not touching anything with her left foot or arm."  The examiner also noted the Veteran "endorsed some fear of germs, and thus used to avoid touching coins or doorknobs in the past; however, with the help of psychiatric medications her OCD symptoms are more manageable."  

The Veteran reported how her OCD symptoms increased in severity during her active duty service.  The examiner reported that "the most disturbing obsession is that people around her and close to her will get hurt, either by injury or dying," if she did not follow through with her compulsive and repetitive physical behaviors.  The examiner then reported the history documented in the Navy records above, including the Veteran's loss of her Navy job and suicide attempt.  The examiner also reported that the Veteran's obsessions and compulsion have "caused marked distress to the Veteran and they are lasting more than one-hour [per] day."  The Veteran reported how her behavior continues to be a part of her daily routine, but that medications allow her to maintain her employment.

The examiner reported that the Veteran was oriented to time, place and person, was neatly dressed and had a "somewhat anxious" mood.  The Veteran's affect was described to be "full range," and there was no evidence of a thought disorder.  The Veteran denied suicidal and homicidal ideation, and no delusions or hallucinations were reported or observed.  The Veteran's thought process and content were described as "linear, coherent and goal directed."  The Veteran's memory and concentration were described to be "intact," and her insight was "good."  The examiner provided a GAF score of 59, and reported a GAF of 55-60 from the past year.  

A March 2009 treatment note states that the Veteran presented with speech that was "intact, fluent, normal rate and volume," good mood and full-range affect, and a linear and logical thought process.  She denied having suicidal or homicidal ideation and did not report having hallucinations, paranoia or delusions.  Her insight and judgment were described as good.  The examiner noted that the Veteran's OCD symptoms were stable on her current medications and a GAF score of 70 was provided.  

The Veteran testified at a March 2009 hearing before a local hearing officer at the RO.  The Veteran described her ritualistic behavior involving counting in her head and how the left side of her body is bad and the right side is good.  See March 2009 hearing transcript at page 3.  She testified how she experiences anxiety because of her actions; for example, if she leads with her left foot, she believes something bad will happen to someone and this repetitive thought causes her great anxiety.  Hearing transcript at page 5.  She testified that the thoughts cause her to be distracted making her not listen to her boyfriend and he becomes upset with her behavior.  Hearing transcript at page 6.  

A June 2009 treatment note states the Veteran reported that her OCD symptoms were worsening.  The examiner noted the Veteran's affect was "constricted, slightly anxious, and mood congruent."  The examiner specifically noted that the Veteran "gets troubled when she doesn't finish with her right foot before going inside a car as she walks."  The Veteran also related that her co-workers had placed coins in her desk, which made her angry.  The Veteran's speech and thought process were normal and she denied any suicidal or homicidal ideation.  The Veteran's judgment and insight were described as good.  No GAF score was provided.  

A July 2009 treatment note stated that the Veteran said her OCD symptoms had been more stable and that her co-workers had been more considerate.  The Veteran's affect was described as "constricted, slightly anxious, and mood congruent."  The examiner noted normal speech and thought process without evidence of hallucinations or delusions and no suicidal or homicidal ideations were reported or observed.  No GAF score was provided.

A September 2009 treatment note states that the Veteran was "doing well" on her medications, despite missing a day of work due to a "near panic attack."  The Veteran's speech was normal, mood was "ok" and her affect was "constricted, slightly anxious, and mood congruent."  Her thought process was linear and logical, and she denied suicidal and homicidal ideation, delusions and hallucinations.  Her judgment and insight were good.  No GAF score was provided.

A January 2010 VA nurse practitioner noted that the Veteran did not have suicidal or homicidal ideation, did not feel hopeless about the present or her future and determined that the Veteran did not pose a risk to herself.  A March 2010 treatment note states that the Veteran and her boyfriend of six years decided to end the relationship, and that her OCD symptoms "had become worse with depressed mood in the past few months."  She decided to switch back to Zoloft and noted a steady improvement in her mood and anxiety level, and she said she was "able to function at work now."  The Veteran's speech was described as "intact, fluent, normal rate and volume," and her affect was "constricted, slightly anxious, and mood congruent."  Thought process was "linear and logical," and no suicidal or homicidal ideation, delusions or hallucinations were observed or reported.  The Veteran's judgment and insight was "good."  No GAF score was provided.

An April 2010 treatment note states that the Veteran reported having an improved mood since her and her boyfriend's break-up five months earlier.  She reported being busy at work and was "in therapy for OCD treatment."  The Veteran's speech was normal, her affect was "constricted, calm and euthymic, and mood congruent," her thought process was "linear and logical," and no suicidal or homicidal ideation, delusions or hallucinations were observed or reported.  The Veteran's judgment and insight was "good."  No GAF score was provided.  An April 2010 letter from J.C., LCSW, stated that she was a licensed clinical social worker who had been treating the Veteran to develop techniques to help reduce her symptoms of OCD.  J.C. stated that the treatment had begun on March 16, 2010, and she described the Veteran's symptoms as "moderate to severe."

An April 2010 treatment note states that the Veteran had taken the examination and had been "focused on work but also has been dating intermittently."  The Veteran's OCD symptoms were described to be stable.  The Veteran's affect was "constricted, euthymic, and mood congruent," and her thought process was "linear and logical."  No suicidal or homicidal ideation, delusions or hallucinations were observed or reported.  The Veteran's judgment and insight was "good."  No GAF score was provided.  

The Veteran testified at the April 2010 video conference hearing that she felt she needed more than just medications to cope with her OCD symptoms and that she was being treated by a private therapist.  See hearing transcript at page 5.  She also testified that she had "pretty mild" panic attacks about once every two weeks.  Hearing transcript at page 6.  She attributed the cause of her breakup with a long-term boyfriend to her anxiety which causes her to often have a bad mood for no apparent reason.  Hearing transcript at page 7.  The Veteran testified that when she wakes up, she thinks about thinks like "where my feet are placed in my bed," "which foot I step out of bed," "how I get out of the shower," and "how I put lotion on my face."  She described how she is thinking similar things every moment she is awake and that she has constant worry, constant repetitive thoughts and constant anxiety brought on by the stress and pressure of her thoughts and actions.  Hearing transcript at page 9.  The Veteran testified that her OCD symptoms cause her to perspire a lot.  She testified how at work when she descends down a submarine's ladder, she has to touch it in a certain way, with a certain hand and she does so quickly so others won't see her behavior.  Hearing transcript at page 10.  

A November 2010 treatment note states that the Veteran felt more anxious and overwhelmed because she had to take a qualifying examination for her employment.  During a practice test she felt overwhelmed and "walked out feeling that she wanted to give up."  The Veteran reported having problems focusing and "absorbing all the materials."  The examiner noted that the Veteran's sleep and appetite remained intact and further noted that the Veteran denied any worsening of her OCD symptoms.  The Veteran's affect was described as "constricted, euthymic, and mood congruent."  Normal speech, thought process, and good judgment and insight were noted.  No GAF score was provided.

A January 2011 treatment note reports that the Veteran had taken three practice tests and felt prepared for the qualifying examination.  She stated she had been able to cope with the anxiety the test was causing her.  The Veteran's affect was "constricted, euthymic, and mood congruent," and her thought process was "linear and logical."  No suicidal or homicidal ideation, delusions or hallucinations were observed or reported.  The Veteran's judgment and insight was "good."  No GAF score was provided.  

The Veteran was seen by a VA psychologist in May 2011 for a compensation and pension examination.  The examiner noted he had reviewed the Veteran's VA claims folder.  The examiner restated the Veteran's history and quoted from earlier examinations.  The examiner stated that "[D]irect observation during the evaluation, as well as the Veteran's self-report indicates that the symptoms of OCD continue to be significantly intrusive in her life."  The Veteran reported "body sensations of burning in her chest and abdomen or freezing up of her muscles when she fails to carry through with ritualistic behavior."  The examiner stated that while the Veteran's medications "greatly reduce her symptoms," the OCD symptoms still have "a marked impact on her functionality."

The Veteran reported that when she was under stress, her behavior was "odd enough to make others wary of her, although she does have a supportive social and family network and a normal social life."  The examiner reported that her behavior at work "becomes troublesome," when, "for example, a supervisor asks her to stop her current task and take up another instead, she [the Veteran] becomes visibly distraught and is unable to discontinue the sequence of behaviors already laid out for the current task."  

The Veteran was described to be well groomed, alert and oriented "in all spheres."  The Veteran's affect was noted to be "appropriate within normal limits, eye contact was appropriate and speech rate, tone and volume were within normal limits."  The Veteran's speech content was "logical and goal directed," and she was "appropriate and cooperative during the evaluation."  The Veteran denied hallucinations and symptoms of psychosis, mania or other emotional distress.  The Veteran denied "current suicidal or homicidal ideation and is judged to be of no danger to self or others."  Her insight and judgment appeared to be "grossly intact."  

The examiner reported that the Veteran stated her medications enabled her to keep her symptoms manageable and that she is able to perform daily activities and handle interpersonal relationships appropriately with the help of psychiatric care.  The compulsive and ritualistic behavior still occupies more than an hour a day and still causes the Veteran to become anxious.  The examiner concluded by stating that the Veteran's "symptoms currently have a mild impact on her day to day functioning."  A GAF score of 70 was given.

After having carefully reviewed the evidence, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for OCD.  The Veteran definitely has symptoms of anxiety; however, the preponderance of the evidence is against a finding of the inability to perform occupational tasks and symptoms such as depressed mood, suspiciousness, chronic sleep impairment, and mild memory loss.  For example, in August 2008, the Veteran reported that her symptoms were stable on medication.  She also reported being in a stable relationship for the last four years.  In September 2008, the Veteran again reported having stable levels of anxiety and OCD symptoms.  The examiner described her as euthymic with congruent mood.  Insight and judgment were good.  In October 2008, the examiner noted there was not excessive rigidity in thinking, and that there did not seem to be any recent work impairments as a result of the psychiatric disorder.  In October 2008, the examiner noted that the medication had caused the OCD symptoms to be more manageable.  There was no evidence of a thought disorder, and her thought processes were described as linear, coherent, and goal directed.  Memory was intact, and insight was good.

In March 2009, she presented with a "good mood and full-range affect."  Insight and judgment were good.  In July 2009, the examiner described the Veteran's affects as constricted, slightly anxious, and mood congruent but she had normal speech and thought processes.  In September 2009, the Veteran reported she was doing well on her medications and missing one day of work due to a panic attack.  The examiner again described her as constricted, slightly anxious, and mood congruent.  In March 2010, it was noted that the Veteran had gone back on medication and was able to function at work now.  Speech was intact and fluent with normal rate and volume.  In April 2010, the Veteran reported having an improved mood.  She reported being busy at work.  An examiner described her mood as euthymic.

In November 2010, the Veteran described herself as being more anxious because of a test she needed to take for work, but she denied any worsening of her OCD symptoms.  In January 2011, the Veteran reported that she was able to cope with the anxiety the test had caused her.  Her affect was described as euthymic.  In May 2011, the examiner stated that the Veteran's affect was appropriate and within normal limits and had good eye contact.  Speech rate, tone, and volume were within normal limits.  The examiner described the Veteran as being appropriate and cooperative during the examination.  The Veteran reported that her medications enabled her to keep her symptoms manageable and that she was able to perform daily activities and handle interpersonal relationships appropriately.  These symptoms are not indicative of a 30 percent evaluation.

The Board acknowledges that the 10 percent rating appears to be inconsistent with the global assessment of functioning score of between 55 and 60 and the March 2010 finding by a private social worker that the Veteran's symptoms were moderate to severe.  Moderate symptoms in the GAF score encompass a flat affect and circumstantial speech, occasional panic attacks or few friends or conflicts with peers or co-workers.  Such scores could arguably establish a basis to grant a higher evaluation.  The Board finds, however, that the clinical findings reported in the medical records outweigh the cursory assignment of that global assessment of functioning score, which was entered in October 2008.  For example, in the medical record that showed this score, the examiner stated the Veteran was oriented to person, place, and time, was neatly dressed, had no evidence of a thought disorder, had full range of affect, had thought processes which were linear, coherent, and goal directed, and had good insight.  See October 2008 VA examination report.  In other words, the examiner reported no symptoms of those contemplated by the GAF score of between 55 and 60.  These clinical findings are consistently reported in the medical records in the claims file throughout the appeal period.  Again, the Board accords more probative value to the specific clinical findings made by the examiner than the cursory assignment of a GAF score.  Hence, a 30 percent rating as a result of this GAF score is not warranted.  

The above analysis applies to the social worker's description of the severity of the service-connected disability of being moderate to severe.  No other professional has stated that the Veteran's symptoms are moderate or severe.  The consistent findings of mild symptoms outweigh the one-time report of moderate to severe symptoms.  Additionally, the 10 percent evaluation contemplates period of exacerbations.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  

The Board does not find that the one-time report of moderate to severe symptoms to warrant a staged rating.  There are VA treatment records also dated in April 2010 that do not show that the service-connected psychiatric disorder is moderate to severe.  For example, she was described as being euthymic, having good insight and judgment, having linear thoughts, and denying any suicidal and homicidal ideations, denying hallucinations and delusions.  An examiner described her OCD symptoms as stable.  Thus, not all the evidence around that time period would establish a worsening of the symptoms to warrant a staged evaluation.

The Board is aware that the Veteran demonstrated more severe symptoms in service.  However, since the submission of the Veteran's claim for service connection for the psychiatric disorder, her symptoms have not reached that same level of severity.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected OCD.  The Veteran has not required any hospitalization for her OCD and the manifestations of such are consistent with the assigned schedular 10 percent evaluation.  The 10 percent evaluation contemplates occupational and social impairment due to mild symptoms, which decrease work efficiency and ability to perform occupational tasks during significant stress or symptoms controlled by continuous medication.  The Veteran's symptoms fall into this criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the evaluation assigned for the disability.  Since the available schedular evaluations adequately contemplate the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  See 38 C.F.R. § 3.321(b)(1).  

ORDER

Entitlement to an initial evaluation in excess of 10 percent for OCD is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


